DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 11,153,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.

Patent No.11,153,665
Application No.17/476,015
Claim1 recites  computer system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to: 


receive, from a media data source, video data associated with a video; obtain metadata from the received video data, the metadata including text associated with video content of the video; identify one or more tradeable objects associated with video content of the video based on performing textual comparison between the text of the metadata and a list of tradeable objects
 that are associated with a portfolio; 
determine one or more segments of the video corresponding to the one or more identified tradeable objects, the one or more video segments having respective playback start timestamps; generate, for display on a client device, one or more user interface elements corresponding to the one or more video segments, the one or more user interface elements being selectable to initiate playback of the respective video 
segments; 
receive, via the client device during playback of the video, a first user input selecting a user interface element corresponding to a first one of the video segments; 
in response to receiving the first user input: generate supplementary display data associated with a first tradeable object corresponding to the first video segment; and send, to the client device, the supplementary display data.
Claim1 recites a computer system, comprising: 
a processor;
a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to:
obtain metadata associated with a video;
identify one or more tradeable objects associated with video content of the
video based on performing textual comparison between text of the metadata and a defined list of tradeable objects;
determine one or more segments of the video corresponding to the one or
more identified tradeable objects, the one or more video segments having respective 
playback start timestamps;










receive, via a client device during playback of the video, a user selection of a first one of the video segments;

in response to receiving the user selection:
generate supplementary display data associated with a first tradeable object corresponding to the first video segment; andsend. to the client device. the supplementary display data.
Claim2 recites the computer system of claim 1, wherein the supplementary display data comprises graphical user interface data associated with the first tradeable object for displaying on the client device.
Claim2 recites he computer system of claim 1, wherein the supplementary display data comprises graphical user interface data associated with the first tradeable object for displaying on the client device
Claim3 recites he computer system of claim 1, wherein generating the supplementary display data comprises: querying a database to retrieve data associated with the first tradeable object; 
and generating display data based on the retrieved data associated with the first tradeable object.
Claim3 recites the computer system of claim 1, wherein generating the supplementary display data comprises: querying a database to retrieve data associated with the first tradeable object; 
and generating display data based on the retrieved data associated with the first tradeable object.
Claim4 recites the computer system of claim 1, wherein the text corresponds to at least one of audio or closed captioning text associated with the video content.
Claim4 recites the computer system of claim 1, wherein the text corresponds to at least one of audio or closed captioning text associated with the video content.
Claim5 recites the computer system of claim 1, wherein the processor is further configured to: 
receive, via the client device during playback of the video, a second user input selecting 
the user interface element; 

and in response to receiving the second user input, cause the client device to begin playing a video segment corresponding to the user interface element without generating the supplementary display data.
Claim5 recites the computer system of claim 1, wherein the instructions, when executed, further configure the processor to:
receive, via the client device during playback of the video, a user input selecting a user interface element corresponding to the first one of the video segments; 
and in response to receiving the user input, cause the client device to begin playing the
video segment corresponding to the user interface element without generating the
supplementary display data.
Claim6 recites the computer system of claim 1, wherein the processor is further configured to store, in the memory, identities of the tradeable objects in association with playback start timestamps of their corresponding video segments.
Claim6 recites the computer system of claim 1, wherein the instructions, when executed, further configure the processor to store, in the memory, identities of the tradeable objects in association with playback start timestamps of their corresponding video segments.
Claim7 recites the computer system of claim 6, wherein the processor is further configured to: 
obtain supplementary display data associated with the identified tradeable objects; 
and store, in the memory, the obtained supplementary display data in association with the identities of the respective tradeable objects.
Claim7 recites the computer system of claim 6, wherein the instructions, when executed, further configure the processor to:
obtain supplementary display data associated with the identified tradeable objects;
and store, in the memory, the obtained supplementary display data in association 
with the identities of the respective tradeable objects.
Claim8 recites the computer system of claim 7, wherein the processor is further configured to: 
for at least one of the identified tradeable objects: 
determine that current data associated with the at least one identified tradeable object is different from supplementary display data stored in association with the at least one identified tradeable object; 
and update the memory to store the current data associated with the at least one identified tradeable object.
Claim8 recites the computer system of claim 7, wherein the instructions, when executed, further configure the processor to:
for at least one of the identified tradeable objects:
determine that current data associated with the at least one identified tradeable object is different from supplementary display data stored in association with the at least one identified tradeable object; 
and update the memory to store the current data associated with the at least
one identified tradeable object.
Claim9 recites the computer system of claim 1, wherein the processor is further configured to, during playback of the video, update display of one of the user interface elements which corresponds to a current playback position of the video.
Claim9 recites the computer system of claim 1, wherein the instructions, when executed, further configure the processor to, during playback of the video, update display of a user interface element which corresponds to a current playback position of the video.
Claim10 recites the computer system of claim 1, 


wherein the one or more user interface elements are displayed, on the client device, concurrently with the video, the one or more user interface elements being displayed at positions corresponding to their respective playback start timestamps.
Claim10 recites the computer system of claim 1, wherein the instructions, when executed, further configure the processor to display one or more user interface elements corresponding to the one or more video segments, on the client device, concurrently with the video, the one or more user interface elements being displayed at positions corresponding to their respective playback start timestamps.
Claim11 recites  processor-implemented method, comprising:
 receiving, from a media data source, video data associated with a video; obtaining metadata from the received video data, the metadata including text associated with video content of the video; identifying one or more tradeable objects associated with video content of the video based on performing textual comparison between the text of the metadata and a list of tradeable  
objects that are associated with a portfolio;
 determining one or more segments of the video corresponding to the one or more identified tradeable objects, the one or more video segments having respective playback start timestamps; generating, for display on a client device, one or more user interface elements corresponding to the one or more video segments, the one or more user interface elements being selectable to initiate playback of the respective video segments;
 receiving, via the client device during playback of the video, a first user input selecting a user interface element corresponding to a first one of the video segments; 
in response to receiving the first user input: generating supplementary display data associated with a first tradeable object corresponding to the first video segment; and sending, to the client device, the supplementary display data.
Claim11 recites a processor-implemented method, comprising:
obtaining metadata associated with a video;
identifying one or more tradeable objects associated with video content of the
video based on performing textual comparison between text of the metadata and a defined list of tradeable objects;
determining one or more segments of the video corresponding to the one or more
identified tradeable objects, the one or more video segments having respective playback
start timestamps;











receiving, via a client device during playback of the video, a user selection of a
first one of the video segments;


in response to receiving the user selection:
generating supplementary display data associated with a first tradeable object corresponding to the first video segment; 
and sending, to the client device, the supplementary display data.
Claim12 recites the method of claim 11, wherein the supplementary display data comprises graphical user interface data associated with the first tradeable object for displaying on the client device.
Claim12 recites the method of claim 11, wherein the supplementary display data comprises graphical user interface data associated with the first tradeable object for displaying on the client device.
Claim13 recites the method of claim 11, wherein generating the supplementary display data comprises: 
querying a database to retrieve data associated with the first tradeable object; and generating display data based on the retrieved data associated with the first tradeable object.
Claim13 recites he method of claim 11, wherein generating the supplementary display data comprises:
querying a database to retrieve data associated with the first tradeable object; and generating display data based on the retrieved data associated with the first
tradeable object.
Claim14 recites the method of claim 11, wherein the text corresponds to at least one of audio or closed captioning text associated with the video content.
Claim14 recites the method of claim 11, wherein the text corresponds to at least one of audio or closed captioning text associated with the video content.
Claim15 recites the method of claim 11, further comprising: receiving, via the client device during playback of the video, a second user input selecting the user interface element; 

and in response to receiving the second user input, causing the client device to begin playing a video segment corresponding to the user interface element without generating the supplementary display data.
Claim15 recites the method of claim 11, further comprising: receiving, via the client device during playback of the video, a user input selecting a user interface element corresponding to the first one of the video 
segments; 
and in response to receiving the user input, causing the client device to begin playing the video segment corresponding to the user interface element without generating the supplementary display data.
Claim16 recites the method of claim 11, further comprising storing, in a memory, identities of the tradeable objects in association with playback start timestamps of their corresponding video segments.
Claim16 recites the method of claim 11, further comprising storing, in a memory, identities of the tradeable objects in association with playback start timestamps of their corresponding video segments.
Claim17 recites the method of claim 16, further comprising: obtaining supplementary display data associated with the identified tradeable objects; 
and storing, in the memory, the obtained supplementary display data in association with the identities of the respective tradeable objects.
Claim17 recites the method of claim 16, further comprising: obtaining supplementary display data associated with the identified tradeable objects; 
and storing, in the memory, the obtained supplementary display data in association
with the identities of the respective tradeable objects.
Claim18 recites the method of claim 17, further comprising: for at least one of the identified tradeable objects: 
determining that current data associated with the at least one identified tradeable object is different from supplementary display data stored in association with the at least one identified tradeable object; 
and updating the memory to store the current data associated with the at least one identified tradeable object.
Claim18 recites the method of claim 17, further comprising: for at least one of the identified tradeable objects:
determining that current data associated with the at least one identified tradeable object is different from supplementary display data stored in association with the at least one identified tradeable object; 
and updating the memory to store the current data associated with the at least
one identified tradeable object.
Claim19 recites the method of claim 11, further comprising, during playback of the video, updating display of one of the user interface elements which corresponds to a current playback position of the video.
Claim19 recites the method of claim 11, further comprising, during playback of the video, updating display of a user interface element which corresponds to a current playback position of the video.
Claim20 recites the method of claim 11, 

wherein the one or more user interface elements are displayed, on the client device, concurrently with the video, the one or more user interface elements being displayed at positions corresponding to their respective playback start timestamps.
Claim20 recites the method of claim 11, further comprising displaying one or more user interface elements corresponding to the one or more video segments, on the client device, concurrently with the video, the one or more user interface elements being displayed at positions corresponding to their respective playback start timestamps.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484